— As to items 1, 3 and 5 of the notice of examination, order granting motion to vacate reversed on the law and the facts, with.ten dollars costs and disbursements, and motion to vacate denied; examination to proceed on five days’ notice. The matters covered by these items are proper subjects of inquiry, and as to them the examination should be allowed. In so far as it vacates items 2 and 4, the order is affirmed, without costs. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.